     Case 2:21-cv-02020-JAR-JPO Document 1 Filed 01/13/21 Page 1 of 29




                        UNITED STATES DISTRICT COURT
                             DISTRICT OF KANSAS


TP ST ACQUISITION, LLC, a Delaware
                                                 Case No. 21-CV-2020
limited liability company, and TP ST
HOLDCO, LLC a Delaware limited liability
company,

                           Plaintiffs,           COMPLAINT
       v.

KEVIN LINDSEY, an individual, and the
DVS GROUP, LLC, a Kansas limited liability
company,

                           Defendants.



                                    COMPLAINT

      Plaintiffs, TP ST Acquisition, LLC (“ScanSTAT Buyer”), and TP ST

Holdco, LLC (“ScanSTAT Parent”) (ScanSTAT Buyer and ScanSTAT Parent are

sometimes collectively referred to as “ScanSTAT” or “Plaintiffs”), through its

undersigned counsel, states and alleges against Defendants, Kevin Lindsey

(“Lindsey”), and the DVS Group, LLC (“DVS”) (collectively, “Defendants”) as

follows:


 INTRODUCTION: NATURE OF THE CASE, PARTIES, JURISDICTION,
                      AND VENUE

      Nature of the Case



                                             1
      Case 2:21-cv-02020-JAR-JPO Document 1 Filed 01/13/21 Page 2 of 29




      1.     This   is   an    action   arising    from    Defendants’     intentional

misrepresentations, deceit, and concealment that culminated in their conspiracy to

induce ScanSTAT to enter a Membership Interest Purchase Agreement (the

“MIPA”) that caused ScanSTAT Buyer to purchase all of the issued and outstanding

membership interests of DataFile Technologies, LLC (“DataFile” or the

“Company”).

      Parties, Jurisdiction and Venue

      2.     Plaintiff ScanSTAT Buyer is a Delaware limited liability company with

its principal place of business in Alpharetta, Georgia. The sole member of

ScanSTAT Buyer is ScanSTAT Parent, which is a Delaware limited liability

company with its principal place of business in Alpharetta, Georgia.

      3.     Plaintiff ScanSTAT Parent is a Delaware limited liability company

with its principal place of business in Alpharetta, Georgia. The members of

ScanSTAT Parent are (a) TP PC Holdco, LLC, a Delaware limited liability company

whose members are citizens of Florida and Georgia, (b) Glenn Andrews, an

individual, a resident and citizen of Florida, and (c) Akers DFT Holdco, Inc., a

corporation which is a citizen of the state of Missouri, with Missouri as its place of

incorporation and principal place of business.

      4.     Defendant Kevin Lindsey is a resident and citizen of Kansas.




                                          2
      Case 2:21-cv-02020-JAR-JPO Document 1 Filed 01/13/21 Page 3 of 29




      5.     Defendant DVS is a Kansas limited liability company with its principal

place of business in Johnson County, Kansas, with the following members: (a)

Acquisition Marketing, Inc., a corporation incorporated under the laws of Kansas

with its principal place of business in Kansas. (b) Long Odds, LLC, a Kansas limited

liability company whose sole member is Ben Olsen, a resident of Kansas, and (c) the

Charles W. Schellhorn Revocable Trust dated January 19, 1991, a trust organized

and existing under the laws of Kansas.

      6.     This Court has original jurisdiction by reason of diversity of citizenship

and the requisite amount in controversy, pursuant to 28 U.S.C. §1332(a)(1), in that

the suit is between citizens of different states. The amount in controversy in this

case, exclusive of interest and costs, substantially exceeds $75,000.

      7.     Neither ScanSTAT Buyer nor ScanSTAT Parents nor any of their

Members are citizens of the state of Kansas, where Lindsey and DVS are citizens.

      8.     Venue and personal jurisdiction is proper in the District of Kansas

under 28 U.S.C.A. § 1391(b)(1), (2) and (3) because all defendants are residents of

Kansas in which the district is located, a substantial part of the events or omissions

giving rise to the claim occurred in this judicial district, and Defendants are

otherwise subject to personal jurisdiction in this judicial district.1


1
 On October 9, 2020, Plaintiffs originally sued Defendants, together with Janine
Akers and Akers DFT Holdco in Superior Court in the State of Delaware. Because
Defendants, unlike Janine Akers and Akers DFT Holdco were not parties to the
                                            3
      Case 2:21-cv-02020-JAR-JPO Document 1 Filed 01/13/21 Page 4 of 29




                          GENERAL ALLEGATIONS

       9.     At all times material, DataFile was in the business of facilitating

compliant patient information exchange between healthcare providers and third-

party requestors, and providing document management services for healthcare

facilities throughout the United States. ScanSTAT Buyer is in the same business,

and the DataFile business was to be combined with ScanSTAT Buyer’s business

pursuant to the MIPA.

       10.    Pursuant to the MIPA, on March 27, 2020, ScanSTAT Buyer purchased

all of the issued and outstanding equity interests of DataFile, as further discussed

below.

       11.    Prior to the closing of the transactions contemplated under the MIPA,

Akers DFT Holdco, Inc. (“Akers Holdco”) was a holder of the majority of

membership interests of DataFile, which it sold to ScanSTAT Buyer in those

transactions. 2




MIPA, which contained a Delaware venue clause, they filed a Motion to Dismiss for
lack of in personam jurisdiction and an affidavit in support from Kevin Lindsay, and
were voluntarily dismissed by Plaintiffs from the case on that basis. Consequently,
Plaintiffs now bring this diversity action against Defendants in the United States
District Court for the District of Kansas.
2
  Non-party Berland Family Holdings, Inc. (“Berland Holdings”) owned a small
percentage of the equity interests in DataFile. Berland Holdings also sold those
interests to ScanSTAT Buyer pursuant to the MIPA.
                                         4
      Case 2:21-cv-02020-JAR-JPO Document 1 Filed 01/13/21 Page 5 of 29




      12.    Janine Akers (“Ms. Akers” or “Akers”) was an integral part of the

fraudulent scheme alleged herein, as the controller and owner of all of the issued and

outstanding membership interests of Akers Holdco. Ms. Akers also was the Sellers’

representative pursuant to the terms of the MIPA.

      13.    ScanSTAT Buyer was the Buyer of the issued and outstanding

membership interests of DataFile. ScanSTAT Holdco is the Parent of ScanSTAT

Buyer.

      14.    In connection with the discussions and negotiations leading up to the

execution of the MIPA, Ms. Akers and Akers Holdco as Sellers were required, and

had a duty to ScanSTAT Buyer and ScanSTAT Parent, to make truthful, correct, and

full disclosures and representations to ScanSTAT concerning the customers and

customer relationships of DataFile.

      15.    Lindsey is the Founder and Managing Partner of DVS. Lindsey and

DVS were retained to work with Ms. Akers and DataFile as Akers’ broker and

advisor. In these capacities, Lindsey and DVS advised Ms. Akers and DataFile on

their disclosure obligations and facilitated the disclosures that Akers and Akers

Holdco were required to make during the deal negotiation and in advance of the

closing. In this role, Lindsey and DVS were familiar with the contractual and legal

obligations of Ms. Akers and DataFile to provide truthful disclosures. These

disclosures included providing material information and disclosures regarding the


                                          5
      Case 2:21-cv-02020-JAR-JPO Document 1 Filed 01/13/21 Page 6 of 29




customers that Data File had, the value of Data File’s customer contracts—including

historical information about the income received and anticipated to be received by

DataFile from such customers—and that DataFile’s customer contracts were valid,

binding, in full force and effect, good and in-place existing contracts that were not

cancelled, not threatened to be cancelled, or otherwise not adversely affected, and

that DataFile had not been notified or advised by any of its customers that any of

them intended or desired to terminate or modify their contracts with DataFile, and

had not threatened to do so (the “DataFile Customer Information”).

      16.     Lindsey and DVS (a) knowingly and intentionally coordinated and

conspired with Ms. Akers and Akers Holdco to hide from ScanSTAT certain

material facts and information concerning the customers and customer relationships

of DataFile that were material to ScanSTAT’s decision to enter the MIPA, and (b)

purposefully hid from ScanSTAT the true value of DataFile’s customers and

business.

      17.    The fraudulent and deceitful conduct of Defendants Lindsey and DVS,

together with Ms. Akers and Akers Holdco, resulted in ScanSTAT Buyer and

ScanSTAT Parent paying transaction consideration to Ms. Akers and Akers Holdco

that provided them with: (a) an inflated equity interests purchase price, (b) inflated

stock ownership in ScanSTAT Parent, (c) inflated compensation under Ms. Aker’s

post-closing Employment Agreement, (d) inflated compensation under a post-


                                          6
      Case 2:21-cv-02020-JAR-JPO Document 1 Filed 01/13/21 Page 7 of 29




closing Consulting Services Agreement, (e) a deferred cash payment of

$1,750,000.00 scheduled to be paid at the time of the Company’s next liquidity

event, and (f) ScanSTAT’s assumption of responsibility of approximately

$500,000.00 of DataFile’s state sales tax liability.

      18.    Upon information and belief, the compensation of Lindsey and the DVS

Group was based on the value of the transaction. Thus, the fraudulent and deceitful

misrepresentations and omissions that Lindsey and DVS Group made, instructed,

encouraged, enabled, and facilitated caused Lindsey and DVS Group to receive

inflated compensation to which they were not entitled.

      19.    Absent Lindsey and DVS’ purposeful, deceitful and fraudulent

conduct, ScanSTAT would have been aware or would have become aware of the

true and accurate facts surrounding DataFile’s decreasing customer base and the

downward trajectory of DataFile’s business. Had ScanSTAT known of the facts as

they actually were, and not as misrepresented and concealed by Defendants,

ScanSTAT would not have closed on the MIPA or would have provided Ms. Akers

and Akers Holdco with substantially less and different consideration than that which

they were provided in the MIPA and its related agreements, and Lindsey and DVS

Group would not have received inflated compensation.

The MIPA and the Relationship of the Plaintiffs, Defendants, and Co-
Conspirators



                                           7
      Case 2:21-cv-02020-JAR-JPO Document 1 Filed 01/13/21 Page 8 of 29




      20.      DataFile is in the business of facilitating compliant patient information

exchange between healthcare providers and third-party requestors, and providing

document management services for healthcare facilities throughout the United

States.

      21.      At all times material, Ms. Akers was the Chief Executive Officer of

DataFile.

      22.      On March 27, 2020, ScanSTAT Buyer entered into the MIPA whereby

ScanSTAT Buyer purchased all of the issued and outstanding membership interests

of DataFile.

      23.      The total consideration of the transactions represented by the MIPA

was $26,500,000.00.

      24.      The cash consideration paid at closing as part of the total value of the

sale of DataFile’s membership interests was $15,750,000.00, of which Ms. Akers

and Akers Holdco received $7,810,599.52, in addition to other consideration,

including a deferred cash payment of $1,750,000.00, ScanSTAT’s assumption of

responsibility for approximately $500,000.00 of state sales tax liabilities, 204,819

Membership Interest units in ScanSTAT Parent, representing 17% of the

membership interests in ScanSTAT Parent, a Consulting Services Agreement

whereby Akers Holdco was to receive a “Services Fee” of $150,000.00 per calendar

quarter, or $600,000.00 per year, with an aggregate limit payable to Akers Holdco


                                            8
      Case 2:21-cv-02020-JAR-JPO Document 1 Filed 01/13/21 Page 9 of 29




of $3,000,000.00, an Employment Agreement whereby Ms. Akers was employed by

DataFile in exchange for an annual salary of $200,000.00 per year.

      25.    In connection with the closing of the MIPA, Defendant DVS received

$660,000.00 for its work and for the work of Defendant Lindsey as financial advisors

to Ms. Akers and Akers Holdco. Upon information and belief, the $660,000.00 cash

consideration paid to DVS at closing was falsely and artificially inflated based on

the intentionally misleading and fraudulent misrepresentations of the Defendants,

and because of their misrepresentations, more specifically alleged below.


The DataFile Customer Information and Lindsey, DVS, Ms. Akers’ and Akers
Holdco’s Provision of it


      26.   Prior to entering the MIPA, and at all times material thereto, ScanSTAT

Buyer and ScanSTAT Parent informed Lindsey and DVS of the importance and

materiality of the DataFile Customer Information.

      27.   Prior to entering into the MIPA, ScanSTAT informed Lindsey and DVS

and Ms. Akers and Akers Holdco, and they knew, that they had a duty and obligation

to ScanSTAT to provide ScanSTAT complete, accurate and truthful information

regarding the DataFile Customer Information, and to inform and disclose to

ScanSTAT whether any of DataFile’s customers had notified Ms. Akers or Akers

Holdco that any such customer had cancelled, terminated or otherwise materially



                                         9
     Case 2:21-cv-02020-JAR-JPO Document 1 Filed 01/13/21 Page 10 of 29




altered, or threatened to cancel, terminate, or materially alter their contracts with

DataFile, or notified Ms. Akers or Akers Holdco of their intention to do so.

      28.    Prior to entering the MIPA, ScanSTAT informed Lindsey and DVS and

Ms. Akers and Akers Holdco, and they knew, that they had a duty to provide

ScanSTAT with accurate and truthful DataFile Customer Information so that

ScanSTAT could perform proper and appropriate due diligence, evaluation, and

valuation of the transactions contemplated by the MIPA, and in connection with

ScanSTAT’s decision about whether to close the MIPA and provide to Ms. Akers

and Akers Holdco the consideration stated in the MIPA on the terms therein.

      29.    Prior to entering into the MIPA, Lindsey and DVS and Ms. Akers and

Akers Holdco knew that the DataFile Customer Information they provided to

ScanSTAT was important and material to ScanSTAT, and that it was required to be

complete, accurate, and truthful.

      30.    Prior to entering into the MIPA, Lindsey and DVS and Ms. Akers and

Akers Holdco knew that ScanSTAT was relying on the DataFile Customer

Information they provided.

      31.    Lindsey and DVS and Ms. Akers and Akers Holding provided DataFile

Customer Information to ScanSTAT on several occasions before the MIPA was

executed and closed. Specifically, a digital “data room” was established so that,

among other things, Lindsey and DVS and Ms. Akers and Akers Holdco could


                                         10
     Case 2:21-cv-02020-JAR-JPO Document 1 Filed 01/13/21 Page 11 of 29




upload the DataFile Consumer Information and enable ScanSTAT to access and

review the DataFile Customer Information (the “Data Room”).

      32.    Lindsey and DVS and Ms. Akers and Akers Holdco uploaded DataFile

Customer Information to the Data Room on at least two occasions, in January 2020

and on or about February 25, 2020.             By uploading the DataFile Customer

Information to the Data Room, Lindsey and DVS and Ms. Akers and Akers Holdco

represented to ScanSTAT that the DataFile Customer Information was accurate, and

that it accurately represented the then-current relationships between DataFile and its

customers.

      33.    Also prior to closing the MIPA, on March 25, 2020, just two days prior

to closing, after consultation with Lindsey and DVS, Ms. Akers provided ScanSTAT

what she represented to be a list of DataFile’s customers “[c]urrent as of today.” (the

“Current Customer List”).

      34.    At no time after uploading the DataFile Customer Information to the

DataRoom or providing the Current Customer List did Lindsey or DVS or Ms. Akers

or Akers Holdco state or indicate to ScanSTAT that any of the information uploaded

regarding the DataFile Customer Information or the Current Customer List was

inaccurate, or that it did not represent the then-current relationships between

DataFile and its customers.




                                          11
     Case 2:21-cv-02020-JAR-JPO Document 1 Filed 01/13/21 Page 12 of 29




      35.    Additionally, on several occasions prior to the closing of the MIPA,

Lindsey, DVS, Ms. Akers, Akers Holdco, ScanSTAT Buyer and ScanSTAT Parent,

among others, had conference calls where ScanSTAT asked Sellers whether the

DataFile Customer Information and Current Customer List remained correct,

including during a twenty minute conference call at 9:00 am on March 27, 2020, the

day the MIPA was closed (the “Pre-Closing Conference Call”).

      36.    Lindsey and DVS also attended the Pre-Closing Conference Call. A

critical purpose of the Pre-Closing Conference Call was to bring current the DataFile

Customer Information and the Current Customer List prior to closing.

      37.    Sellers together with Lindsey and DVS represented during conference

calls, including during the Pre-Closing Conference Call, that the information they

previously provided to ScanSTAT was correct. These representations included

information regarding the DataFile Customer Information and Current Customer

List previously provided to ScanSTAT.

      38.    At no time during these conference calls did Lindsey or DVS or Ms.

Akers or Akers Holdco, indicate that any of the DataFile Customer Information or

the Current Customer List was inaccurate, or that it did not represent the then-current

relationships between DataFile and its customers as known to Lindsey and DVS,

Ms. Akers and to Akers Holdco.




                                          12
     Case 2:21-cv-02020-JAR-JPO Document 1 Filed 01/13/21 Page 13 of 29




      39.    Lindsey and DVS and Ms. Akers and Akers Holdco knew that the

DataFile Customer Information and the Current Customer List and the accuracy of

them was important and material to ScanSTAT in connection with their due

diligence, evaluation, and valuation of the contemplated transactions stated in the

MIPA, and also in connection with the consideration to be paid to and received by

Ms. Akers and Akers Holdco pursuant to the MIPA and its related transactions.

      40.    Indeed, the DataFile Customer Information and the Current Customer

List and the correctness of them was relied on by ScanSTAT in their evaluation and

decision about whether to close the MIPA.

      41.    Lindsey and DVS and Ms. Akers and Akers Holdco knew prior to the

closing of the MIPA that the DataFile Customer Information and the Current

Customer List provided to ScanSTAT was being relied on by ScanSTAT in

connection with their evaluation and decision whether to close the transactions

contemplated under the MIPA and the consideration to be paid under the MIPA, and

in connection with ScanSTAT’s due diligence, evaluation, and valuation of the

proposed transactions in it.

Ms. Akers’ and Akers Holdco’s Fraudulent Disclosures and Material Omissions
Regarding the DataFile Customer Information and Defendants’ Knowledge and
Failures to Disclose

      42.    The DataFile Customer Information and the Current Customer List

provided to ScanSTAT by Ms. Akers and Akers Holdco prior to the closing of the


                                        13
     Case 2:21-cv-02020-JAR-JPO Document 1 Filed 01/13/21 Page 14 of 29




MIPA was materially false, and was known by Lindsey and DVS and Ms. Akers and

Akers Holdco to be materially false.

      43.    Additionally, Lindsey and DVS and Ms. Akers and Akers Holdco failed

to disclose to ScanSTAT material facts and information about the DataFile Customer

Information and the Current Customer List that was required to be disclosed by them

in order that the DataFile and the Customer Information Current Customer List

provided to ScanSTAT were not misleading or false.

      44.    Specifically, six customers included in the DataFile Customer

Information and the Current Customer List never were disclosed to ScanSTAT as

not being existing customers of DataFile, customers that had threatened to cancel

their contracts with DataFile, or customers that had materially altered or amended

their contracts or relationships with DataFile. These six customers are: InterMed,

Alaska Heart Institute, Whitney M. Young Jr Health Center, Women's Clinic of

Johnson County, Cornerstone Family Practice PLC, and Pediatric Surgical.

      45.    Of these six customers never disclosed to ScanSTAT as having

terminated or impaired contracts, InterMed and Alaska Heart Institute were two of

DataFile’s largest and most important customers. Indeed, InterMed was among

DataFile’s “Top 10” customers, and Alaska Heart was among DataFile’s “Top 20”

customers.




                                        14
     Case 2:21-cv-02020-JAR-JPO Document 1 Filed 01/13/21 Page 15 of 29




      46.    Further, Ms. Akers, in coordination with Lindsey and DVS, represented

to ScanSTAT in her March 25, 2020 Current Customer List that the following ten

customers were then-current customers of DataFile with unimpaired contracts: Esse

Health, Central Ohio Primary Care Physicians (Canyon Project), Raleigh Medical

Group, Michigan Orthopedic Specialists, Western Sierra Medical Clinic, Colorado

Mountain, United Community health Center, BCG Medical Group, ARCare (e-filing

business), and West Texas Medicine.

      47.    Of these ten customers, Central Ohio Primary Care Physicians (Canyon

Project) and ARCare were, along with Alaska Heart, also among DataFile’s twenty

largest and most important customers.

      48.    Lindsey and DVS and Ms. Akers and Akers Holdco failed and omitted

to inform ScanSTAT prior to execution and closing of the MIPA of the material

information that these sixteen customers identified on the DataFile Customer

Information and the Current Customer List were either no longer existing customers

of DataFile, customers that had threatened to cancel their contracts with DataFile, or

customers that had materially altered or amended their contracts or relationships

with DataFile.




                                         15
     Case 2:21-cv-02020-JAR-JPO Document 1 Filed 01/13/21 Page 16 of 29




      49.    Collectively, the foregoing sixteen customers3 are collectively referred

to as the “DataFile Impaired Customers.”

      50.    Notably as to InterMed—and as Plaintiffs believe discovery will

similarly show as to the other DataFile Impaired Customers—documentary evidence

demonstrates that Lindsey and DVS and Ms. Akers and Mr. Lindsey knew of their

disclosure requirements but actively, intentionally, and purposefully acted in concert

to ignore and disregard them, and to conceal material information from ScanSTAT.

      51.    Specifically, on March 20, 2020, InterMed wrote to DataFile requesting

that DataFile “discontinue your e-filing work as well as the ROI work until further

notice.” Notably, Lindsey wrote to Ms. Akers about InterMed that same day,

acknowledging that this instruction from InterMed “would obviously need to be

disclosed . . .” (emphasis added).

      52.    However, less than four hours later, Mr. Lindsey told Ms. Akers he

“changed [his] mind on this as a disclosure.” Ms. Akers agreed with Lindsey and

DVS’ plan to fraudulently conceal this information from ScanSTAT.




3
 InterMed, Alaska Heart Institute, Whitney M. Young Jr Health Center, Women's
Clinic of Johnson County, Cornerstone Family Practice PLC, Pediatric Surgical,
Esse Health, Central Ohio Primary Care Physicians (Canyon Project), Raleigh
Medical Group, Michigan Orthopedic Specialists, Western Sierra Medical Clinic,
Colorado Mountain, United Community health Center, BCG Medical Group,
ARCare (e-filing business), and West Texas Medicine.
                                         16
     Case 2:21-cv-02020-JAR-JPO Document 1 Filed 01/13/21 Page 17 of 29




      53.    The 2019 net revenues to DataFile for each of the DataFile Impaired

Customers totaled $1,829,843.00. A list of the DataFile Impaired Customers and

their respective net sales is attached hereto as Exhibit A.

      54.    Ms. Akers and Akers Holdco and Lindsey and DVS had a duty to

disclose accurate information to ScanSTAT about the DataFile Customer

Information and DataFile Impaired Customers through the closing of the MIPA.

      55.    Lindsey and DVS and Ms. Akers and Akers Holdco knew that the

information included in the DataFile Customer Information and the Current

Customer List was material to ScanSTAT, contained false customer information

when provided to ScanSTAT or the information became false by the knowing failure

to update and correct the information, and was relied on by ScanSTAT to its

detriment in connection with its due diligence, evaluation and valuation of the

proposed transactions embodied in the MIPA, and ultimately relied on to its

detriment in connection with its decision about whether to close on the terms stated

in the MIPA.

      56.    Lindsey and DVS and Ms. Akers and Akers Holdco failed and omitted

to provide ScanSTAT with information correcting their false representations in the

DataFile Customer Information and the Current Customer List about the DataFile

Impaired Customers, including on the March 27, 2020 Pre-Closing Conference Call.




                                          17
     Case 2:21-cv-02020-JAR-JPO Document 1 Filed 01/13/21 Page 18 of 29




        57.   Lindsey and DVS and Ms. Akers and Akers Holdco knew that

ScanSTAT relied on their failure and omission to inform ScanSTAT about the

DataFile Impaired Customers, and that the DataFile Impaired Customers had

provided DataFile with notice to cancel their contracts or had materially altered

them.

        58.   The representations by Ms. Akers and Akers Holdco, advised by

Lindsey and DVS regarding the DataFile Customer Information, the Current

Customer List, and the DataFile Impaired Customers were false, and their omissions

and misrepresentations were materially misleading to ScanSTAT.

        59.   Lindsey and DVS and Ms. Akers and Akers Holdco knew that

ScanSTAT entered the MIPA in reliance on their material misrepresentations and

omissions about the DataFile Customer Information, the Current Customer List, and

DataFile Impaired Customers.

Akers and Defendants Fraudulently Re-Trade the Deal

        60.   The failure to properly disclose the DataFile Impaired Customers was

part of Defendants’ and Akers’ overall plan to hide and conceal from ScanSTAT

the true nature, value, and downward trajectory of DataFile’s business.

        61.   By February 2020, ScanSTAT was close to completing its due

diligence, and was close to closing the transactions contemplated under the MIPA.




                                        18
        Case 2:21-cv-02020-JAR-JPO Document 1 Filed 01/13/21 Page 19 of 29




        62.   Defendants and Akers intentionally and purposefully sought to cause

ScanSTAT to close the transactions under false pretenses, and to lull ScanSTAT into

a false sense of security regarding DataFile’s business, and the value of its customer

base.

        63.    Akers and Defendants, in coordination with each other, did this by

misrepresenting DataFile’s value and the status of its customer relationships.

        64.   Akers and Defendants, in coordination with each other, intentionally

provided ScanSTAT with an excel spreadsheet containing a false, materially

misleading, and inflated representation of DataFile’s anticipated 2020 EBITDA.

        65.   This spreadsheet was prepared by Lindsey and DVS Group, and

presented to ScanSTAT by Ms. Akers with the full knowledge and consent of

Lindsey and DVS Group, and with their knowledge of its false and materially

misleading and inflated representation of DataFile’s anticipated 2020 EBITDA.

        66.   Further, Akers and Defendants, in coordination with each other, argued

that relative to the economic performance of its acquirer ScanSTAT, DataFile’s

(fraudulent) anticipated 2020 EBITDA justified an increase in the consideration to

Sellers because, Akers and Defendants falsely argued, ScanSTAT’s anticipated

revenues were not as strong as DataFile’s anticipated revenues.

        67.   Akers’ and Defendants’ intentionally false EBITDA calculations

caused ScanSTAT to accede to Akers’ and Defendants’ demands that the (falsified)


                                          19
     Case 2:21-cv-02020-JAR-JPO Document 1 Filed 01/13/21 Page 20 of 29




EBITDA analysis justified additional and increased closing consideration to Ms.

Akers.

      68.      Defendants’ and Akers’ intentional misrepresentation of DataFile’s

value in the falsified EBITDA presentation resulted in ScanSTAT not only being

induced to proceed with the transaction, but also being induced to grant Ms. Akers

an additional $1,750,000.00 in deferred compensation. Upon information and belief,

this too, of course, resulted in the fraudulent and inflated increase to the

compensation of Defendants Lindsey and DVS Group for acting as Sellers’ broker

and advisor.

The Substantial Damages Suffered by ScanSTAT Buyer and ScanSTAT Parent

      69.      ScanSTAT Buyer and ScanSTAT Parent suffered substantial damages

as the direct and proximate result of the fraudulent misrepresentations and omissions

of Ms. Akers and Akers Holdco advised and facilitated by Lindsey and DVS, and as

a proximate result of the conspiracy between Defendants and Ms. Akers and Akers

Holdco.

      70.      Had Ms. Akers and Akers Holdco not made their misrepresentations

and omissions, advised and facilitated by Defendants regarding the DataFile

Customer Information, the Current Customer List, the DataFile Impaired Customers,

and the false EBITDA calculations, ScanSTAT Buyer and ScanSTAT Parent would

not have closed the transactions contemplated by the MIPA, or would have provided


                                         20
     Case 2:21-cv-02020-JAR-JPO Document 1 Filed 01/13/21 Page 21 of 29




Ms. Akers and Akers Holdco with substantially less and different consideration than

that which they were provided in the MIPA and its related agreements.

      71.     Specifically, ScanSTAT would not have closed the MIPA, or certainly

would not have valued the totality of the transactions embodied in the MIPA at the

prices and values that they did, absent the intentionally fraudulent, and conspiratorial

actions and conduct of Ms. Akers, Akers Holdco, and the Defendants.

      72.     Additionally, and upon information and belief, but for intentionally

fraudulent and conspiratorial actions and conduct of Ms. Akers, Akers Holdco and

the Defendants, Lindsey and DVS Group would not have received the $660,000.00

commission paid to them from the proceeds of closing.

The Fraudulent Inducement Facilitated by the Conspiracy of Ms. Akers, Akers
Holdco and the Defendants
     73. Ms. Akers and Akers Holdco committed the tort of fraudulent

inducement.

      74.     Ms. Akers and Akers Holdco made material misrepresentations about

the DataFile Customer Information, the Current Customer List, the DataFile

Impaired Customers, and DataFile’s EBITDA.

      75.     Ms. Akers and Akers Holdco omitted and failed to make material

disclosures regarding the DataFile Customer Information, the Current Customer

List, the DataFile Impaired Customers, and DataFile’s EBITDA that they should

have made in order to make the information in the DataFile Customer Information


                                          21
     Case 2:21-cv-02020-JAR-JPO Document 1 Filed 01/13/21 Page 22 of 29




and the Current Customer List about the DataFile Impaired Customers and as

represented by the misleading EBITDA, not misleading or false.

      76.    Ms. Akers and Akers Holdco knew of the material falsity of the

information they furnished to ScanSTAT, and knew that their omissions regarding

the DataFile Customer Information, the Current Customer List, the DataFile

Impaired Customers, and the EBITDA were material.

      77.    Ms.    Akers    and   Akers        Holdco   knew   that   their   material

misrepresentations were false and the omissions were necessary to be disclosed in

order to make the information regarding the DataFile Customer Information, the

Current Customer List, and DataFile’s EBITDA not materially misleading.

      78.    Ms. Akers and Akers Holdco, by their material misrepresentations and

omissions intended to and did in fact induce ScanSTAT Buyer and ScanSTAT

Parent to enter into the MIPA on the terms set forth in it.

      79.    ScanSTAT Buyer and ScanSTAT Parent reasonably and justifiably

relied on the material misrepresentations and omissions of Ms. Akers and Akers

Holdco in entering into, and valuing the MIPA.

      80.    As a direct and proximate result of Akers’ and Akers Holdco’s

misrepresentations and omissions, ScanSTAT Buyer and ScanSTAT Parent have

been damaged in an amount in excess of $7,000,000.00.

The Negligent Misrepresentation Facilitated by the Conspiracy of Ms. Akers,
Akers Holdco and the Defendants
                                           22
     Case 2:21-cv-02020-JAR-JPO Document 1 Filed 01/13/21 Page 23 of 29




      81.   Ms. Akers and Akers Holdco committed the tort of negligent

misrepresentation.

      82.   Ms. Akers and Akers Holdco made material misrepresentations about

the DataFile Customer Information, the Current Customer List, the DataFile

Impaired Customers, and DataFile’s EBITDA.

      83.   Ms. Akers and Akers Holdco omitted and failed to make material

disclosures regarding the DataFile Customer Information, the Current Customer

List, the DataFile Impaired Customers, and DataFile’s EBITDA that they should

have made in order to make the information in the DataFile Customer Information,

the Current Customer List the DataFile Impaired Customers, and in the DataFile

EBITDA not misleading or false.

      84.   Ms. Akers and Akers Holdco knew or should have known of the

material falsity of the information they furnished to ScanSTAT, and knew or should

have known of their material omissions regarding the DataFile Customer

Information, the Current Customer List, the DataFile Impaired Customers and in the

DataFile EBITDA.

      85.   The material misrepresentations by Ms. Akers and Akers Holdco were

false and the omissions were necessary to be disclosed in order to make the

information regarding the DataFile Customer Information, the Current Customer



                                        23
      Case 2:21-cv-02020-JAR-JPO Document 1 Filed 01/13/21 Page 24 of 29




List, the DataFile Impaired Customers and in the DataFile EBITDA not materially

misleading.

       86.     Ms. Akers and Akers Holdco knew or should have known that their

misrepresentations and omissions were material, and would induce and did induce

ScanSTAT Buyer and ScanSTAT Parent to enter into the MIPA on the terms set

forth in it.

       87.     ScanSTAT Buyer and ScanSTAT Parent reasonably and justifiably

relied on the material misrepresentations and omissions of Ms. Akers and Akers

Holdco in entering and valuing the MIPA.

       88.     As a direct and proximate result of Akers’ and Akers Holdco’s

misrepresentations and omissions, ScanSTAT Buyer and ScanSTAT Parent have

been substantially damaged.

                             COUNT I – CONSPIRACY

       89.     Plaintiffs adopt and reallege the allegations set forth in Paragraphs 1

through 88 above as if fully set forth herein.

       90.     Lindsey and DVS provide “private company dealmaking” services to

buyers and sellers of private companies.

       91.     Lindsey is the Founder and Managing Partner of DVS.

       92.     Lindsey and DVS Group were retained to work and did work with

DataFile, Ms. Akers and Akers Holdco in connection with, among other things, the


                                           24
     Case 2:21-cv-02020-JAR-JPO Document 1 Filed 01/13/21 Page 25 of 29




disclosures that Akers and Akers Holdco were required to make to ScanSTAT in

advance of the closing, including the DataFile Customer Information and the

DataFile Impaired Customers.

      93.      InterMed was a “Top 10” DataFile customer included in the Customer

Information.     InterMed instructed DataFile to cease work on its account, but

Defendants failed to inform ScanStat of this material fact.

      94.      Specifically, prior to closing the MIPA, InterMed wrote an email to

DataFile instructing DataFile to “discontinue your e-filing work as well as the ROI

work until further notice.”

      95.      InterMed’s email was immediately furnished to Ms. Akers.

      96.      Upon receipt of this email, Ms. Akers forward InterMed’s email to

Lindsey, stating:

                 Here we go….this is $500,000.00 [per] year.
                 FFFFFFFFF! This will trigger. Please advise how to
                 proceed.

      97.      That day, Lindsey responded by email to Ms. Akers, instructing not to

disclose this material fact, stating:

                 Changed my mind on this as a disclosure.

      98.      Additionally, Lindsey and DVS Group intentionally provided false and

misleading data about DataFile’s EBITDA to ScanSTAT as more fully alleged

above.


                                          25
     Case 2:21-cv-02020-JAR-JPO Document 1 Filed 01/13/21 Page 26 of 29




      99.   Ms. Akers and Akers Holdco had a duty to ScanSTAT to inform

ScanSTAT of InterMed’s instructions to DataFile for DataFile to cease work, and of

the true value of DataFile’s EBITDA.

      100. Ms. Akers and Akers Holdco breached their duties to ScanSTAT,

giving rise to the underlying torts of Fraudulent Inducement and Negligent

Misrepresentation, the elements of which are alleged above.

      101. Lindsey and DVS Group knew that Ms. Akers and Akers Holdco had

duties to disclose to ScanSTAT the InterMed instructions to DataFile to cease work,

the true nature of the DataFile Impaired Customers, and an accurate representation

of DataFile’s anticipated 2020 EBITDA, and that they did not do so.

      102. InterMed’s instructions to cease work, the true nature of the DataFile

Impaired Customers, and an accurate representation of DataFile’s anticipated 2020

EBITDA were material, and Ms. Akers, Akers Holdco, Lindsey, and DVS Group

knew these items were material to ScanSTAT and that Ms. Akers, Akers Holdco,

Lindsey, and DVS Group should have disclosed them.

      103. Ms. Akers, Akers Holdco, Lindsey, and DVS Group knew that

ScanSTAT was relying on the accuracy of the DataFile Customer Information and

an accurate representation of DataFile’s anticipated 2020 EBITDA in connection

with ScanSTAT’s due diligence, evaluation and valuation of the transactions

contemplated by the MIPA.


                                        26
     Case 2:21-cv-02020-JAR-JPO Document 1 Filed 01/13/21 Page 27 of 29




      104. Ms. Akers and Lindsey agreed not to inform ScanSTAT of the material

change in InterMed’s customer status and of an accurate representation of DataFile’s

anticipated 2020 EBITDA.

      105. In furtherance of their agreement, Ms. Akers, Akers Holdco, Lindsey,

and DVS Group did in fact fail to disclose the material change in InterMed’s

customer status to ScanSTAT and the accurate representation of DataFile’s

anticipated 2020 EBITDA.

      106. Additionally, in furtherance of their agreement, Lindsey and DVS knew

of, facilitated and enabled Akers’ and Akers Holdco’s failure to disclose to

ScanSTAT material facts and information about the DataFile Customer Information

and the Current Customer List.

      107. Specifically, in furtherance of their agreement, Lindsey and DVS knew

of, facilitated and enabled Akers’ and Akers Holdco’s inclusion of six customers in

the DataFile Customer Information and the Current Customer List that were never

disclosed to ScanSTAT as not being existing customers of DataFile, customers that

had threatened to cancel their contracts with DataFile, or customers that had

materially altered or amended their contracts or relationships with DataFile. These

six customers are InterMed, Alaska Heart Institute, Whitney M. Young Jr Health

Center, Women's Clinic of Johnson County, Cornerstone Family Practice PLC, and

Pediatric Surgical.


                                         27
      Case 2:21-cv-02020-JAR-JPO Document 1 Filed 01/13/21 Page 28 of 29




       108. Additionally, in furtherance of their agreement, Lindsey and DVS knew

of, facilitated and enabled Akers’ and Akers Holdco’s misrepresentation to

ScanSTAT in her March 25, 2020 Current Customer List that the following ten

customers were then-current customers of DataFile with unimpaired contracts: Esse

Health, Central Ohio Primary Care Physicians (Canyon Project), Raleigh Medical

Group, Michigan Orthopedic Specialists, Western Sierra Medical Clinic, Colorado

Mountain, United Community health Center, BCG Medical Group, ARCare (e-filing

business), and West Texas Medicine.

       109. As a direct and proximate result of the conduct of Defendants,

ScanSTAT Buyer and ScanSTAT Parent have been substantially and materially

damaged.

       WHEREFORE, TP ST Acquisition, LLC and TP ST Holdco, LLC

respectfully requests this Court to enter judgment and award damages, in an amount

well in excess of $75,000.00, attorneys’ fees and costs against the Defendants Kevin

Lindsey and the DVS Group, and for such other relief as this Court deems

appropriate.

                                 DEMAND FOR JURY TRIAL

       TP ST Acquisition, LLC and TP ST Holdco, LLC hereby demands trial by

jury of all issues so triable.




                                          28
Case 2:21-cv-02020-JAR-JPO Document 1 Filed 01/13/21 Page 29 of 29




                              Respectfully submitted,

                              FOULSTON SIEFKIN, LLP

                              /s/Anthony F. Rupp
                              Anthony F. Rupp, #11590
                              Sarah E. Stula, #27156
                              32 Corporate Woods, Suite 600
                              9225 Indian Creek Parkway
                              Overland Park, KS 66210
                              (913) 498-2100
                              (913) 498-2101 FAX
                              Email: trupp@foulston.com
                              Email: sstula@foulston.com

                              Pending Pro Hac Vice Admission

                              Alan Kluger
                              Steve I. Silverman
                              David A. Archer
                              Kluger, Kaplan, Silverman, Katzen &
                              Levine, P.L.
                              201 S. Biscayne Boulevard
                              27th Floor
                              Miami, FL 33131
                              (305) 379-9000
                              (305) 379-3428 FAX
                              Email: darcher@klugerkaplan.com
                              Email: ssilverman@klugerkaplan.com
                              Email: akluger@klugerkaplan.com

                              Attorneys for Plaintiffs




                                29
